UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

CORDARO HARDIN,

Petitioner,
v. Case No: 8:15-CV-1864-T-27CPT
SECRETARY, FLORIDA DEPARTMENT
OF CORRECTIONS,

Respondent.

/
ORDER

This cause is on remand from the Eleventh Circuit Court of Appeals “for the limited purpose
of determining when Mr. Hardin first delivered his notice of appeal to prison officials for mailing.”
(Dkt. 21). Upon consideration, I find that Petitioner’s Notice of Appeal was delivered to prison
officials on December 19, 2018.

Judgment against Petitioner was entered on July 10, 2018 (Dkt. 18). On December 26, 2018,
he filed a copy of a Notice of Appeal dated July 23, 2018 (Dkt. 19). In correspondence, he
represented that he “sent out” the Notice of Appeal on July 23, 2018 (Dkt. 19-1). In his subsequent
Motion to Accept Notice of Appeal as Timely Filed, he represented that he “mailed his notice of |
appeal from prison officials at Hardee Corr. Inst.,” and referenced “Exhibit A,” purportedly the
Notice of Appeal he delivered to prison officials. He represented that “the institutional mailing stamp
reflects July 23, 2018, as the mailing date . . .” (Dkt. 23, ff 1, 3). Exhibit A, however, was not
attached to the motion.

Petitioner was directed to file “Exhibit A” to his motion with a verified statement

authenticating it, and Respondent was directed to file a verified statement from an official with
knowledge from Hardee Correctional Institute, with an authenticated mail log showing whether
Petitioner delivered his Notice of Appeal to prison officials for mailing on July 23, 2018. (Dkt. 25).

Petitioner did not respond to the Court’s Order. On May 7, 2019, Respondent filed the
affidavit of Gail Gainous, Supervisor of the Legal Mail logs at Hardee Correctional Institution. (Dkt.
26). Gainous avers that the mail logs do not show outgoing mail from Petitioner between July 15,
2018 to July 31, 2018. (Id. J 3-4). She avers that had Petitioner followed the legal mail protocol of
Hardee Correctional Institution, he would have received a copy of his document that would include
the correctional institution date stamp as well as his initials and the mailing official’s initials. (Id.
q 6).' Ostensibly, that would be “Exhibit A” referred to by Petitioner but not produced.

“The determination of the date he delivered his notice of appeal to prison authorities is a
factual question for the district court to resolve on remand.” Sanders v. United States, 113 F.3d 184,
186 n.2 (11th Cir. 1997). In making this determination, the court “may inquire further as to the actual
facts concerning whether or not, and when, a notice of appeal was delivered to the prison
authorities.”Allen v. Culliver, 471 F.3d 1196, 1198 (11th Cir. 2006). This inquiry begins with the
prisoner mailbox rule, codified in Federal Rule of Appellate Procedure 4(c)(1). Jd. at 1198. Under
Rule 4(c)(1),

If an institution has a system designed for legal mail, an inmate confined there must
use that system to receive the benefit of this Rule 4(c)(1). If an inmate files a notice

 

' Gainous avers:

If inmate Hardin followed the legal mail protocol, his documents would contain the Hardee
Correctional Institution date stamp along with the Officers [sic] initials and inmate Hardin’s initials
to be delivered to the mailroom for processing. Inmate Hardin would then receive his copy with the
correctional institution date stamp and both sets of initials handed back to him, for his records.

(Dkt. 26-1, § 6).
of appeal in either a civil or a criminal case, the notice is timely if it is deposited in
the institution’s internal mail system on or before the last day for filing and:

(A) it is accompanied by:

(i) a declaration in compliance with 28 U.S.C. § 1746--or a notarized
statement--setting out the date of deposit and stating that first-class postage
is being prepaid; or

(ii) evidence (such as a postmark or date stamp) showing that the notice was
so deposited and that postage was prepaid

Id. (emphasis added). If these procedures are followed, the burden shifts to prison authorities to
prove that the petitioner did not actually deliver his Notice of Appeal on the date asserted. See Allen,
471 F.3d at 1198.

Petitioner is not entitled to the benefit of the mailbox rule with respect to the purported July
23, 2018 Notice of Appeal, because he did not comply with the requirements of Rule 4(c). To the
extent his Motion to Accept Notice of Appeal as Timely Filed (Dkt. 23) can be construed as “a
declaration in compliance with 28 U.S.C. § 1746,” it fails to state “that first-class postage is being
prepaid.” See Rule 4(c)(1).? Petitioner is not, therefore, entitled to the presumption that his Notice
of Appeal was filed on July 23, 2018. Even if he followed the procedures of Rule 4(c), Respondent,
through Hardee Correctional officials, has proven that he did not deliver the Notice of Appeal to
them on July 23, 2018.

Petitioner’s contention that he delivered his Notice of Appeal to Hardee Correctional officials

on July 23, 2018 is belied by the affidavit of Gail Gainous. Her affidavit demonstrates that there is

 

? See also United States v. Smith, 182 F.3d 733, 734 n.1 (10th Cir. 1999) (refusing to apply the mailbox rule
“because Smith’s declaration of a timely filing did not, as required, ‘state that first-class postage has been prepaid.’ ”)
(citing Fed. R. App. P. 4(c)(1)).
no record of outgoing mail from Petitioner between July 15, 2019 to July 31, 2018. I find, therefore,
that he did not deliver his Notice of Appeal to prison officials on that date. And the protocol she
describes is corroborated by Petitioner’s reference to “the institutional mailing stamp” he contended
would be reflected “as the mailing date” of “Exhibit A.”

Significantly, as noted, Petitioner failed to comply with the Order (Dkt. 25) directing him to
submit “Exhibit A” to his Motion to Accept Notice of Appeal as Timely Filed, which he represented
was the institutional date stamped copy of his Notice of Appeal. Nor did he offer an explanation for
why he could not comply with the directive. From this, I infer that “Exhibit A” does not exist. He
has not, therefore, demonstrated that his Notice of Appeal was delivered to Hardee Correctional
officials on July 23, 2018. And the record of Hardee Correctional establishes that he did not deliver
a Notice of Appeal to officials on July 23, 2018.

I find, therefore, that Petitioner’s Notice of Appeal was delivered to prison authorities, and
therefore filed, on December 19, 2018. See Allen, 471 F.3d at 1198.

DONE AND ORDERED this 22 day of August, 2019.

 
    

 

ES D. WHITTEMORE
ited States District Judge

Copies to: Petitioner, Counsel of Record, Eleventh Circuit Court of Appeals
